      Case 8:21-mj-00547-DUTY Document 6 Filed 08/10/21 Page 1 of 2 Page ID #:17



                                                                            U.S. DISTRICT COURT
 1

 2
                                                                                  ~~

 3                                                                          •~            .-,
                                                                                         ~'~3
4

 5
6

 7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
to I UNITED STATES OF AMERICA,                        Case No.8:2i-MJ-oo547
11                        Plaintiff,
12                        v.                          ORDER OF DETENTION AFTER
                                                      HEARING
i3   JOSE DANIEL VASQUEZ-SALGADO,
                                                   [Fed. R. Crim. P. 32.1(a)(6); ~8 U.S.C.
14                        Defendant.               § 3143~a)~
15
i6

17          The defendant having been arrested in this District pursuant to a warrant issued
i8   by the United States District Court for the Southern District of California for alleged

i9   violations of the terms and conditions of his/her supervised release; and

20         The Court having conducted a detention hearing pursuant to Federal Rule of
21   Criminal Procedure 32.1(a)(6) and i8 U.S.C.§ 3143(a), hereby finds the following:
22          A. (x) The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18 U.S.C.
24             § 3i42(b) or (c).
25         B. (x) The defendant has not met his/her burden of establishing by clear and
26             convincing evidence that he/she is not likely to pose a danger to the safety of
27

                                                  1
      Case 8:21-mj-00547-DUTY Document 6 Filed 08/10/21 Page 2 of 2 Page ID #:18




 i             any other person or the community if released under i8 U.S.C. § 3i42(b) or
~~            (c).

3          These findings are based on: nature ofcurrent allegations which includesfailure

4    to comply with terms ofsupervised release including to report to probation; nature of

5    previous criminal history; and lack ofverified background.

6          IT THEREFORE IS ORDERED that the defendant be detained pending the

7    preliminary hearing and/or final revocation proceedings in the charging district.

8                                                          _%_.._ .__ ._
9    Dated: ~~~(11 ~ ~                                                G
                                                    HO ORABLE UTUMN D.SPAETH
io                                                  United States Magistrate Judge
ii
12

13
i4

i5
i6
i~
i8
i9
20
21

22

23
24
25
26

27
                                                2
